Lawrence Reid, Royce Reid,
                                                                 Jennifer Heath and THL GP




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 27, 2015

                                     No. 04-13-00550-CV

                                      Randy K. SMITH,
                                          Appellant

                                              v.

                Lawrence REID, Royce Reid, Jennifer Heath and THL GP Inc.,
                                      Appellees

                 From the 63rd Judicial District Court, Edwards County, Texas
                                     Trial Court No. 3798
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER
       On February 5, 2015, the appellant filed a motion for en banc reconsideration. The Court
requests that the appellees file a response on or before March 19, 2015. See TEX. R. APP. P.
49.2.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court